Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 with claims/remarks of 4/14/2022 has been entered.
 
Response to Amendment
This office action is responsive to the amendment filed on 4/14/2022. As directed by the amendment, the status of the claim(s) are: 
Claim(s) 1, 9, 10 has/have been amended;
Claim(s) 3, 12 is/are cancelled;
Claim(s) 1-2, 4-11, 13-17 is/are presently pending.

Response to Arguments
See previous advisory action of 5/9/2022 which addressed the previously filed after final arguments/remarks which have now been entered as RCE. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-10, 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayan (US 20190000350 A1; 1/3/2019; cited in previous office action) in view of Colbauch (US 20130060306 A1; 3/7/2013; cited in previous office action).
Regarding claim 1, Narayan teaches a computer-implemented method (Fig. 21) for detecting cardiorespiratory conditions based on rapid eye movement (Fig. 13; [0107] “eye movements”), the method comprising: 
detecting eye movement of a user while asleep ([0107] “eye movements”). 
Narayan does not teach detecting eye movement by one or more strain gauges within an eye mask worn by the user. Note that Narayan does teach sensors that could be strain gauge sensors (Fig. 7, 660; Fig. 7A, 710). However, Colbauch teaches in the same field of endeavor (Fig. 1; [0001]-[0002]) detecting eye movement by one or more strain gauges within an eye mask worn by the user ([0048]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Narayan to include one or more strain gauges within an eye mask as taught by Colbauch because this is a suitable sensor and form factor to use to measure eye movement during sleep ([0048]); MPEP 2144.07.
In the combination of Narayan and Colbauch, Narayan teaches determining whether the user is subject to a cardiorespiratory condition based on comparing the detected eye movement to a model ([0054]; Fig. 1, 118; Fig. 3; Fig. 13), wherein the model correlates eyeball movement of the user with cardiorespiratory conditions of the user ([0044] “Enciphered network or enciphered functional network…is defined as a model…”; [0054] “machine learning is defined as a series of analytic methods and algorithms that can learn from and make predictions on data by building a model…”; [0107] “measuring sensed signatures to treat obstructive sleep apnea”, “Components of the polysomnogram during sleep can also be sensed signatures and include…eye movements (EOG)”; [0111] “feedback between sensed signatures, the enciphered network and effector responses adapts…”; [0112] “these sensed signatures can be used to train/calibrate the enciphered functional network. In this embodiment, subsequent sensed signatures, which deviate beyond an individual limit from the ‘health’ state indicate abnormal functioning in that individual”).
Regarding claim 4, in the combination of Narayan and Colbauch, Narayan teaches detecting snoring activity of the user while asleep, and wherein determining whether the user is subject to the cardiorespiratory condition is further based on comparing the detected snoring activity to the model ([0107] “snoring”; [0054]; Fig. 1, 118; Fig. 3; Fig. 7B; Fig. 8; Fig. 13).
Regarding claim 5, in the combination of Narayan and Colbauch, Narayan teaches detecting a temperature of the user while asleep ([0107] “temperature”; [0137]), and wherein determining whether the user is subject to the cardiorespiratory condition is further based on comparing the detected temperature to the model ([0054]; [0137]; [0259]; Fig. 1, 118; Fig. 3; Fig. 13).
Regarding claim 6, in the combination of Narayan and Colbauch, Narayan teaches determining a blood oxygen level of the user while asleep (Fig. 7A “oxygenation”; Fig. 13, 1240; [0107] “oxygenation”), and wherein determining whether the user is subject to the cardiorespiratory condition is further based on comparing the blood oxygen level to the model ([0054]; Fig. 1, 118; Fig. 3; Fig. 8; Fig. 10-12; Fig. 13).
Regarding claim 7, in the combination of Narayan and Colbauch, Narayan teaches wherein the model determines whether the user is subject to the cardiorespiratory condition based on a comparison to historical user data (Fig. 7B, 734, 736; [0054]; [0195]).
Regarding claim 8, in the combination of Narayan and Colbauch, Narayan teaches wherein the model determines whether the user is subject to the cardiorespiratory condition based on a comparison to population data (Fig. 1, 118; Fig. 13; [0188]; [0195] “similar individuals”).
Regarding claim 9, Narayan teaches a structure (Fig. 21) for detecting cardiorespiratory conditions based on applying a model to measured rapid eye movement of a user (Fig. 13; [0044] “Enciphered network or enciphered functional network…is defined as a model…”; [0054] “machine learning is defined as a series of analytic methods and algorithms that can learn from and make predictions on data by building a model…”; [0107] “measuring sensed signatures to treat obstructive sleep apnea”, “Components of the polysomnogram during sleep can also be sensed signatures and include…eye movements (EOG)”; [0111] “feedback between sensed signatures, the enciphered network and effector responses adapts…”; [0112] “these sensed signatures can be used to train/calibrate the enciphered functional network. In this embodiment, subsequent sensed signatures, which deviate beyond an individual limit from the ‘health’ state indicate abnormal functioning in that individual”), the structure comprising:
one or more optical sensors ([0107] “pulse oximetry”; Fig. 7, 640); 
one or more microphones ([0107] “snoring”; Fig. 7A, 706); 
one or more temperature sensors ([0107] “temperature”; Fig. 7, 670; Fig. 7A, 714); and 
one or more batteries (Fig. 7, 610).
Narayan does not teach the structure comprising an eye mask that includes one or more strain gauge sensors. However, Colbauch teaches in the same field of endeavor (Fig. 1; [0001]-[0002]) detecting eye movement by one or more strain gauges within an eye mask worn by the user ([0048]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Narayan to include one or more strain gauges within an eye mask as taught by Colbauch because this is a suitable sensor and form factor to use to measure eye movement during sleep ([0048]); MPEP 2144.07.
Regarding claim 10, Narayan teaches a system (Fig. 21) for detecting cardiorespiratory conditions based on rapid eye movement (Fig. 13; [0107] “eye movements”), the system comprising: 
one or more optical sensors ([0107] “pulse oximetry”; Fig. 7, 640), one or more microphones ([0107] “snoring”; Fig. 7A, 706), one or more temperature sensors ([0107] “temperature”; Fig. 7, 670; Fig. 7A, 714), and one or more batteries (Fig. 7, 610); one or more computer processors (Fig. 21), one or more computer-readable storage media (Fig. 21), and program instructions stored on the one or more of the computer-readable storage media for execution by at least one of the one or more processors capable of performing a method (Fig. 21), the method comprising: 
detecting eye movement of a user while asleep ([0107] “eye movements”).
Narayan does not teach detecting eye movement by one or more strain gauges within an eye mask worn by the user. Note that Narayan does teach sensors that could be strain gauge sensors (Fig. 7, 660; Fig. 7A, 710). However, Colbauch teaches in the same field of endeavor (Fig. 1; [0001]-[0002]) detecting eye movement by one or more strain gauges within an eye mask worn by the user ([0048]). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Narayan to include one or more strain gauges within an eye mask as taught by Colbauch because this is a suitable sensor and form factor to use to measure eye movement during sleep ([0048]); MPEP 2144.07.
In the combination of Narayan and Colbauch, Narayan teaches determining whether the user is subject to a cardiorespiratory condition based on comparing the detected eye movement to a model ([0054]; Fig. 1, 118; Fig. 3; Fig. 13), wherein the model corelates eyeball movement of the user with cardiorespiratory conditions of the user ([0044] “Enciphered network or enciphered functional network…is defined as a model…”; [0054] “machine learning is defined as a series of analytic methods and algorithms that can learn from and make predictions on data by building a model…”; [0107] “measuring sensed signatures to treat obstructive sleep apnea”, “Components of the polysomnogram during sleep can also be sensed signatures and include…eye movements (EOG)”; [0111] “feedback between sensed signatures, the enciphered network and effector responses adapts…”; [0112] “these sensed signatures can be used to train/calibrate the enciphered functional network. In this embodiment, subsequent sensed signatures, which deviate beyond an individual limit from the ‘health’ state indicate abnormal functioning in that individual”).
Regarding claim 13, in the combination of Narayan and Colbauch, Narayan teaches detecting snoring activity of the user while asleep, and wherein determining whether the user is subject to the cardiorespiratory condition is further based on comparing the detected snoring activity to the model ([0107] “snoring”; [0054]; Fig. 1, 118; Fig. 3; Fig. 7B; Fig. 8; Fig. 13).
Regarding claim 14, in the combination of Narayan and Colbauch, Narayan teaches detecting a temperature of the user while asleep ([0107] “temperature”; [0137]), and wherein determining whether the user is subject to the cardiorespiratory condition is further based on comparing the detected temperature to the model ([0054]; [0137]; [0259]; Fig. 1, 118; Fig. 3; Fig. 13).
Regarding claim 15, in the combination of Narayan and Colbauch, Narayan teaches determining a blood oxygen level of the user while asleep (Fig. 7A “oxygenation”; Fig. 13, 1240; [0107] “oxygenation”), and wherein determining whether the user is subject to the cardiorespiratory condition is further based on comparing the blood oxygen level to the model ([0054]; Fig. 1, 118; Fig. 3; Fig. 8; Fig. 10-12; Fig. 13).
Regarding claim 16, in the combination of Narayan and Colbauch, Narayan teaches wherein the model determines whether the user is subject to the cardiorespiratory condition based on a comparison to historical user data (Fig. 7B, 734, 736; [0054]; [0195]).
Regarding claim 17, in the combination of Narayan and Colbauch, Narayan teaches wherein the model determines whether the user is subject to the cardiorespiratory condition based on a comparison to population data (Fig. 1, 118; Fig. 13; [0188]; [0195] “similar individuals”).

Claims 2, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayan and Colbauch as applied to claims 1, 10 above, in view of Schneider (US 4863259 A; 9/5/1989; cited in previous office action). 
Regarding claim 2, the combination of Narayan and Colbauch does not teach wherein detecting eye movement of the user while asleep further comprises: 
emitting light from one or more light emitting diodes in a direction of an eye of the user; and 
detecting one or more reflections of the light off of an eye of the user.
Note that Colbauch does teach sensing eye movement with sensors that include photodiodes, photocells, and/or photoresistors ([0048]). However, Schneider teaches in the same field of endeavor (Abstract) emitting light from one or more light emitting diodes in a direction of an eye of the user; and detecting one or more reflections of the light off of an eye of the user (claim 35). Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Narayan and Colbauch to use light emitting diodes as taught by Schneider because this is a suitable light source for use in sensing eye movement (claim 35); MPEP 2144.07.
Claim 11 is rejected under substantially the same basis as claim 2 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN T KUO/Primary Examiner, Art Unit 3792